

116 S2729 IS: Small Business Contracting Accountability Act of 2019
U.S. Senate
2019-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2729IN THE SENATE OF THE UNITED STATESOctober 29, 2019Ms. Duckworth (for herself and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo require Federal agencies to report to Congress on non-compliance with the requirements
			 applicable to the Office of Small Business and Disadvantaged Business
			 Utilization of the Federal agency, and for other purposes.
	
 1.Short titleThis Act may be cited as the Small Business Contracting Accountability Act of 2019.
 2.Office of Small Business and Disadvantaged Business UtilizationSection 15(k) of the Small Business Act (15 U.S.C. 644(k)) is amended, in the matter preceding paragraph (1)—
 (1)by inserting after the first sentence the following: If the Government Accountability Office has determined that a Federal agency is not in compliance with all of the requirements under this subsection, the Federal agency shall, not later than 120 days after that determination or 120 days after the date of enactment of the Small Business Contracting Accountability Act of 2019, whichever is later, submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report that includes the reasons why the Federal agency is not in compliance and the specific actions that the Federal agency will take to comply with the requirements under this subsection.; and
 (2)by striking The management of each such office and inserting The management of each Office of Small Business and Disadvantaged Business Utilization.